Williams
and BRANNON, Judges,

(dissenting):

We shall not elaborate our dissent. We hold that the granting clause, using words oí grant found in Code of 1906, chapter 72, sections 1 and 2, passed a'full fee along with jus disponendi, that is, full right of alienation, and that the clause reserving to the grantor title and power of alienation is repugnant to the granting clause and void. By established rules of law, constituting through ages rules of property, a man cannot by deed -grant and yet hold. It is a rule of law that where, in a deed clauses conflict, that first occurring shall prevail, especially shall the granting clause prevail over any inconsistent clause down lower in the deed. Principles touching the habendum and tenendum clause used in old common law deeds apply to inconsistent clauses. In that late work, very valuable for its elaborate collection of cases and its annotations; American & English Annotated Cases, Yol. 8, 444, is a full collection of cases on this intricate, technical subject. Washburn on Beal Prop, says: “If there is a clear repugnance between the nature of the estate granted and that limited in the habendum, the latter yields to the former; but if they can be construed so as to stand together by limiting the estate, without contradicting the grant, the court alwajfs gives that construction, in order to give effect to both.” Just here we would ask how in the world these two clauses can live together in the deed involved in this case? Beferring to 8' Ann. Cases 445, “If the habendum be found to be in conflict to the granting clause the habendum must give way upon the theory that the deed shall be construed most strongly against the grantor, in order to prevent a contradiction or retraction by á subsequent part of the deed, or a limitation being placed upon a' right which had been granted and given in the premises.” “This is a consequence of the rule already stated that deeds shall be construed most strongly against the grantor; therefore, that he shall not be allowed to contradict or retract by any subsequent part of '.the deed the gift made in the premises.” 2 Lomax’s Digest 216. Justice Field says in Cowell v. Springs, *651100 U. S. p. 57: “Repugnant conditions are those which tend to the utter subversion of'the estate, such as prohibit entirely the alienation or use of property.” Now, does not this second clause prohibit alienation? The power to alien cannot reside in the grantor and grantee both. If the grantor exercise the power of sale, does.it not utterly subvert the estate granted by the granting clause? 2- Bacon’s Abridgment 303, says: “If a man make a feoffment in fee, provided that the feoffor shall have the profits, this condition is' void, because repugnant to the grant.” The deed in this case, for valuable consideration in money paid, in obligation to support, and the assumption by the grantee of the grantor’s debts, grants a fee simple,-and in its second clause reserves right to legal title in the grantor, and gives him power to sell and pocket the proceeds. We need not be told that the grantor intends to retain the power of sale; he did so intend; but can this be allowed consistently with 'law? Intent is to prevail, but not against rules of law. We cite Blair v. Muse, 83 Va. 238, holding, ‘TTnlimited power of alienation is an essential incident of a fee-simple estate. A deed conveys land to four grantors in fee simple. Subsequent clause giving one of them power to dispose of the whole at her pleasure is invalid, the rule being that where two clauses in a deed are repugnant, the first shall prevail.”